DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the puncture needle further comprises a metal spiral tube having a cavity inside the metal spiral tube and the tail end of the split-shaped structure are integrally formed”. The examiner is unclear as to what the the tail end of the split-shaped structure are integrally formed with? The examiner interprets this to mean that the tail end is just integrally formed with the tube. 
The term "essentially" in claim 1 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-3, 5-6, 8, 11-12 are rejected under 112b as being dependent upon claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 8, 11 is/are rejected under 35 U.S.C. 103(a(1)) as being unpatentable by Wang (CN 202843727) in view of Foster (US 20040054377) further in view of Al-Marashi (US 20080147001)
Regarding claim 1, Wang discloses a multi-functional intravascular tissue puncture needle (“content of the invention”) (page 2) comprising: 

wherein when each of the tapered petals is closed (Fig 3), two adjacent sides in two adjacent tapered petals are closely abutted (Fig 3), and the split-shaped structure constitutes a fully enclosed conical structure (Fig 3); 
wherein when each of the tapered petals is opened, the split-shaped structure is a cylindrical structure having a plurality of tapered notches between each of adjacent tapered petals (Fig 1 and 2), and a center of the cylindrical structure is an open cavity structure (Fig 1-2); and 
wherein the split-shaped structure deforms to be closed or opened according to a change in temperature (“content of the invention”, paragraph 1) (page 2); 
wherein a temperature TO is greater than a temperature T1, when the temperature is TO, the split-shaped structure is opened (paragraph 1) (page 3) (Fig 1-2); and when the temperature is T1, the split-shaped structure is closed to form a needle shape (paragraph 3) (Fig 3).  
Wang does not expressly disclose wherein the puncture needle further comprises a metal spiral tube having a cavity inside the metal spiral tube and the tail end of the split-shaped structure are integrally formed. However, Figures 1-3 show a tube integrally formed with the split shaped structure. 
Wang is silent regarding wherein each of the tapered petal comprises a tail end and a tip end, a width thereof is gradually decreased from the tail end to the tip end; when each of the tapered petals is closed, a diameter of the tail end is larger than that of the tip end; the metal 
Foster teaches wherein each of the tapered petal comprises a tail end and a tip end, a width thereof is gradually decreased from the tail end to the tip end (Fig 3b); when each of the tapered petals is closed, a diameter of the tail end is larger than that of the tip end (Fig 2, 12). Therefore, it would have been obvious at the time of the invention to modify Wang’s petals which are not tapered by Foster’s petals which are tapered for the purpose of increasing patient comfort by providing an atraumatic shape to reduce patient discomfort upon use.
Al- Marashi teaches the metal spiral tube (48) is a spiral structure having spiral kerfs formed by laser cutting on a memory metal tube, the spiral tube has no elasticity and essentially different from spring (paragraph 0049-0051). Therefore, it would have been obvious at the time of the invention to modify Wang’s tube portion by Al-Marashi’s tube portion with spiral cuts to provide certain desired performance characteristics to the tube such as being both stretch resistant and compression resistant for better load transfer along the shaft length and permitting the system to transmit torque and making it easier to comfortably puncture attain a biopsy. 
Regarding claim 2, Wang discloses wherein the tapered petals have a same curvature at each point and are formed by arc- shaped surfaces (Fig 1-3).  
Regarding claim 3, Wang discloses wherein all of the tapered petals are identical in terms of shape and size (Fig 1-3). 
Regarding claim 8, Wang discloses wherein in the tapered petals, sides for abutting or separating from two adjacent tapered petals are inclined faces, and all the inclined faces of the tapered petals are consistent in direction (Fig 1-3).


Claim(s) 5 is/are rejected under 35 U.S.C. 103(a(1)) as being anticipated by Wang in  Foster in view of Al-Marashi further in view of Vetter (US 20140336530).
Regarding claim 5, Wang is silent regarding tail ends of the tapered petals are integrally connected to form an annular ring of a annular structure. Vetter teaches tail ends of the tapered petals are integrally connected to form an annular ring of an annular structure (Fig. 5 and 12). Therefore, it would have been obvious at the time of the invention to modify Wang/Foster/AlMarashi by Vetter for the purpose of effectively coring and cutting tissue for biopsy and to keep the petals secure further reducing potential patient discomfort and trauma. 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Foster in view of Al-Marashi further in view of Arcenio (US 20100234866)
Regarding claim 6, Wang is silent regarding wherein when each of tapered petals is opened, the diameter of the split-shaped structure is the same with that of the annular ring; the length of the split-shaped structure is 3 to 10 mm, and when the split-shaped structure is in opened state, the outer diameter thereof is 0.4 mm and the inner diameter is 0.3 mm.  
Arcenio teaches wherein when each of tapered petals is opened, the diameter of the split-shaped structure is the same with that of the annular ring; the length of the split-shaped structure is 3 to 10 mm, and when the split-shaped structure is in opened state, the outer diameter thereof is 0.4 mm and the inner diameter is 0.3 mm (paragraph 0032, 0044). Therefore, it would have been obvious at the time of the invention to modify Wang/Foster/AlMarashi by Arcenio for the purpose of providing a device that is sized appropriately for a variety of different medical procedures and therefore, multifunctional and cost-effective. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Foster in view of Al-Marashi further in view of Korkor (US 7144386)
Regarding claim 12, Wang is silent further comprising a guide tube extending beyond a distal end of each of the tapered petals. Korkor teaches a guide tube extending beyond a distal end of each of the tapered petals (Fig 19 and 20). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Wang/Foster/AlMarashi by Korkor for purpose of providing a tube that can contain a sample or allow for medication to be delivered depending upon the tube structure and functionality. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791